ACCEPTED
                                                                                           04-15-00271-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     5/18/2015 11:47:42 AM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                 No. 04-15-00271-CV

                                                            FILED IN
                                                     4th COURT OF APPEALS
                          IN THE COURT OF APPEALS     SAN ANTONIO, TEXAS
                                                    05/18/2015 11:47:42 AM
                   FOR   THE FOURTH DISTRICT OF TEXAS KEITH E. HOTTLE
                                                             Clerk
                                 AT SAN ANTONIO



                       ESTATE OF JOHNNIE MAE KING



      NOTICE OF APPEARANCE OF LEAD COUNSEL ON APPEAL


TO THE HONORABLE COURT:

      COMES NOW, Elizabeth Conry Davidson, counsel for Appellees, Bexar

Appraisal District and Bexar Appraisal Review Board, and files this, her Notice of

Appearance of Lead Counsel on Appeal, and in support thereof would respectfully

show this Court the following:

      Elizabeth Conry Davidson, Attorney at Law has been retained to represent the

above-referenced Appellees, Bexar Appraisal District and Bexar Appraisal Review

Board, in this case and hereby makes an appearance in this case for all purposes.

      WHEREFORE PREMISES CONSIDERED, the undersigned respectfully

request that this Notice of Appearance of Lead Counsel be filed with the other papers

and pleadings in this cause, and that the Court and all parties take notice of the
appearances and designation made herein.

                                      Respectfully submitted,

                                      ELIZABETH CONRY DAVIDSON
                                      ATTORNEY AT LAW
                                      926 Chulie
                                      San Antonio, Texas 78216
                                      Telephone: 210/380-4899
                                      Telecopier: 210/568-4036



                                      By:      /s/ Elizabeth Conry Davidson
                                               Elizabeth Conry Davidson
                                               State Bar No. 00793586

                                               ATTORNEY FOR APPELLEES,
                                               BEXAR APPRAISAL DISTRICT
                                               AND    BEXAR    APPRAISAL
                                               REVIEW BOARD


                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
delivered to the following in accordance with the Texas Rules of Civil Procedure and
the Texas Rules of Appellate Procedure on this the 18th day of May, 2015:

Rowland J. Martin
Administrator for Estate of King
951 Lombrano
San Antonio, TX 78207
(210) 323-3849

                                               /s/ Elizabeth Conry Davidson
                                               Elizabeth Conry Davidson




                                           2